                                    Case 6:19-bk-05155-KSJ                            Doc 74         Filed 10/29/18         Page 1 of 25
 Fill in this information to identify your case and this filing:

  Debtor 1                    Diego                   L                      Ospina
                             First Name              Middle Name            Last Name

  Debtor 2                    Maria                   C                      Ospina-Arbelaez
  (Spouse, if filing)        First Name              Middle Name            Last Name

  United States Bankruptcy Court for the:                               Middle District of Florida
                                                                                                                                                ✔
                                                                                                                                                ❑   Check if this is an
  Case number                         6:18-bk-03304                                                                                                 amended filing


Official Form 106A/B
Schedule A/B: Property                                                                                                                                                       12/15
In each category, separately list and describe items. List an asset only once. If an asset fits in more than one category, list the asset in the category where you think it
fits best. Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct information. If more
space is needed, attach a separate sheet to this form. On the top of any additional pages, write your name and case number (if known). Answer every question.


 Part 1: Describe Each Residence, Building, Land, or Other Real Estate You Own or Have an Interest In

 1. Do you own or have any legal or equitable interest in any residence, building, land, or similar property?
     ❑ No. Go to Part 2.
     ✔ Yes. Where is the property?
     ❑
     1.1     205 Robin Lee Road                                    What is the property? Check all that apply.           Do not deduct secured claims or exemptions. Put the
           Street address, if available, or other
           description
                                                                   ✔ Single-family home
                                                                   ❑                                                     amount of any secured claims on Schedule D:
                                                                   ❑ Duplex or multi-unit building                       Creditors Who Have Claims Secured by Property.
                                                                   ❑ Condominium or cooperative                         Current value of the          Current value of the
                                                                   ❑ Manufactured or mobile home                        entire property?              portion you own?
             Oviedo, FL 32765                                      ❑ Land                                                           $225,821.00                  $225,821.00
           City                         State       ZIP Code       ❑ Investment property
                                                                   ❑ Timeshare                                          Describe the nature of your ownership interest (such
                                                                                                                        as fee simple, tenancy by the entireties, or a life
                                                                   ❑ Other                                              estate), if known.
           County
                                                                   Who has an interest in the property? Check one.
                                                                                                                         Homestead
                                                                   ❑ Debtor 1 only
                                                                   ❑ Debtor 2 only
                                                                   ✔ Debtor 1 and Debtor 2 only
                                                                   ❑                                                    ❑ Check if this is community property
                                                                   ❑ At least one of the debtors and another
                                                                                                                           (see instructions)




    If you own or have more than one, list here:

     1.2     539 Tabatha Dr                                        What is the property? Check all that apply.           Do not deduct secured claims or exemptions. Put the
           Street address, if available, or other
           description
                                                                   ✔ Single-family home
                                                                   ❑                                                     amount of any secured claims on Schedule D:
                                                                   ❑ Duplex or multi-unit building                       Creditors Who Have Claims Secured by Property.
                                                                   ❑ Condominium or cooperative                         Current value of the          Current value of the
                                                                   ❑ Manufactured or mobile home                        entire property?              portion you own?
             Osteen, FL 32764                                      ❑ Land                                                           $480,000.00                  $480,000.00
           City                         State       ZIP Code       ❑ Investment property
                                                                   ❑ Timeshare                                          Describe the nature of your ownership interest (such
                                                                                                                        as fee simple, tenancy by the entireties, or a life
             Volusia
           County
                                                                   ❑ Other                                              estate), if known.
                                                                   Who has an interest in the property? Check one.
                                                                                                                         Land Trust
                                                                   ❑ Debtor 1 only
                                                                   ❑ Debtor 2 only
                                                                   ✔ Debtor 1 and Debtor 2 only
                                                                   ❑                                                    ❑ Check if this is community property
                                                                   ❑ At least one of the debtors and another
                                                                                                                           (see instructions)

                                                                   Other information you wish to add about this item, such as local
                                                                   property identification number:
                                                                   Lien paid by the Land Trust

                                                                   Source of Value:
                                                                   Appraisal



Official Form 106A/B                                                                  Schedule A/B: Property                                                        page 1
 Debtor 1              Diego
                                    Case 6:19-bk-05155-KSJ
                                          L             Ospina
                                                               Doc 74                              Filed 10/29/18      Page 2 of 25
 Debtor 2              Maria                  C                           Ospina-Arbelaez                            Case number (if known) 6:18-bk-03304
                       First Name                 Middle Name              Last Name



   1.3      0 Tropicana Dr                                      What is the property? Check all that apply.         Do not deduct secured claims or exemptions. Put the
         Street address, if available, or other
         description                                            ❑ Single-family home                                amount of any secured claims on Schedule D:
                                                                ❑ Duplex or multi-unit building                     Creditors Who Have Claims Secured by Property.
                                                                ❑ Condominium or cooperative                      Current value of the        Current value of the
                                                                ❑ Manufactured or mobile home                     entire property?            portion you own?
            Indian Lake Estates, FL 33855                       ✔ Land
                                                                ❑                                                               $4,000.00                  $4,000.00
         City                         State        ZIP Code     ❑ Investment property
                                                                ❑ Timeshare                                       Describe the nature of your ownership interest (such
                                                                                                                  as fee simple, tenancy by the entireties, or a life
            Polk
         County
                                                                ❑ Other                                           estate), if known.
                                                                Who has an interest in the property? Check one.
                                                                                                                  Vacant Land
                                                                ❑ Debtor 1 only
                                                                ❑ Debtor 2 only
                                                                ✔ Debtor 1 and Debtor 2 only
                                                                ❑                                                 ❑ Check if this is community property
                                                                ❑ At least one of the debtors and another
                                                                                                                      (see instructions)



   1.4                                                          What is the property? Check all that apply.         Do not deduct secured claims or exemptions. Put the
         Street address, if available, or other
                                                                ❑ Single-family home                                amount of any secured claims on Schedule D:
                                                                ❑ Duplex or multi-unit building
         description
                                                                                                                    Creditors Who Have Claims Secured by Property.
                                                                ❑ Condominium or cooperative                      Current value of the        Current value of the
                                                                ❑ Manufactured or mobile home                     entire property?            portion you own?
            Miami Beach, FL                                     ❑ Land                                                          unknown                    unknown
         City                         State        ZIP Code     ❑ Investment property
                                                                ✔ Timeshare
                                                                ❑                                                 Describe the nature of your ownership interest (such
                                                                                                                  as fee simple, tenancy by the entireties, or a life
                                                                ❑ Other                                           estate), if known.
         County
                                                                Who has an interest in the property? Check one.
                                                                                                                  Newport Miami Beach Timeshare
                                                                ❑ Debtor 1 only
                                                                ❑ Debtor 2 only
                                                                ✔ Debtor 1 and Debtor 2 only
                                                                ❑                                                 ❑ Check if this is community property
                                                                ❑ At least one of the debtors and another
                                                                                                                      (see instructions)



   1.5                                                          What is the property? Check all that apply.         Do not deduct secured claims or exemptions. Put the
         Street address, if available, or other
                                                                ❑ Single-family home                                amount of any secured claims on Schedule D:
                                                                ❑ Duplex or multi-unit building
         description
                                                                                                                    Creditors Who Have Claims Secured by Property.
                                                                ❑ Condominium or cooperative                      Current value of the        Current value of the
                                                                ❑ Manufactured or mobile home                     entire property?            portion you own?
            Cancun,                                             ❑ Land                                                          unknown                    unknown
         City                         State        ZIP Code     ❑ Investment property
                                                                ❑ Timeshare                                       Describe the nature of your ownership interest (such
                                                                                                                  as fee simple, tenancy by the entireties, or a life
                                                                ❑ Other                                           estate), if known.
         County
                                                                Who has an interest in the property? Check one.
                                                                                                                  Timeshare- Cancun
                                                                ❑ Debtor 1 only
                                                                ❑ Debtor 2 only
                                                                ✔ Debtor 1 and Debtor 2 only
                                                                ❑                                                 ❑ Check if this is community property
                                                                ❑ At least one of the debtors and another
                                                                                                                      (see instructions)




Official Form 106A/B                                                                 Schedule A/B: Property                                                page 2
 Debtor 1                   Diego
                                           Case 6:19-bk-05155-KSJ
                                                 L             Ospina
                                                                      Doc 74                                                Filed 10/29/18                      Page 3 of 25
 Debtor 2                   Maria                         C                               Ospina-Arbelaez                                                    Case number (if known) 6:18-bk-03304
                            First Name                    Middle Name                      Last Name



      1.6     316 Groveland St                                                What is the property? Check all that apply.                                  Do not deduct secured claims or exemptions. Put the
              Street address, if available, or other
              description                                                    ❑ Single-family home                                                          amount of any secured claims on Schedule D:
                                                                             ❑ Duplex or multi-unit building                                               Creditors Who Have Claims Secured by Property.
                                                                             ❑ Condominium or cooperative                                                Current value of the          Current value of the
                                                                             ❑ Manufactured or mobile home                                               entire property?              portion you own?
              Orlando, FL 32804                                              ❑ Land                                                                                  $520,000.00                  $520,000.00
              City                               State        ZIP Code       ❑ Investment property
                                                                             ❑ Timeshare                                                                 Describe the nature of your ownership interest (such
              Orange                                                         ✔ Other
                                                                             ❑                 Business Bldg
                                                                                                                                                         as fee simple, tenancy by the entireties, or a life
                                                                                                                                                         estate), if known.
              County
                                                                              Who has an interest in the property? Check one.
                                                                             ❑ Debtor 1 only
                                                                                                                                                           Business Bldg. held through Doc's Choice LLC

                                                                             ❑ Debtor 2 only
                                                                             ✔ Debtor 1 and Debtor 2 only
                                                                             ❑                                                                            ❑ Check if this is community property
                                                                             ❑ At least one of the debtors and another                                        (see instructions)



 2. Add the dollar value of the portion you own for all of your entries from Part 1, including any entries for pages
    you have attached for Part 1. Write that number here.........................................................................................................                  ➜       $1,229,821.00




Official Form 106A/B                                                                                    Schedule A/B: Property                                                                    page 3
 Debtor 1              Diego
                                    Case 6:19-bk-05155-KSJ
                                          L             Ospina
                                                               Doc 74                          Filed 10/29/18         Page 4 of 25
 Debtor 2              Maria                   C                       Ospina-Arbelaez                              Case number (if known) 6:18-bk-03304
                       First Name              Middle Name              Last Name




 Part 2: Describe Your Vehicles



 Do you own, lease, or have legal or equitable interest in any vehicles, whether they are registered or not? Include any vehicles
 you own that someone else drives. If you lease a vehicle, also report it on Schedule G: Executory Contracts and Unexpired Leases.

 3. Cars, vans, trucks, tractors, sport utility vehicles, motorcycles
     ❑ No
     ✔ Yes
     ❑
     3.6 Make:                          Suzuki               Who has an interest in the property? Check one.       Do not deduct secured claims or exemptions. Put the
                                        VL                   ❑ Debtor 1 only                                       amount of any secured claims on Schedule D:
            Model:
                                                             ❑ Debtor 2 only                                       Creditors Who Have Claims Secured by Property.
                                        2005                 ✔ Debtor 1 and Debtor 2 only
                                                             ❑                                                    Current value of the       Current value of the
                                                             ❑ At least one of the debtors and another
            Year:
                                                                                                                  entire property?           portion you own?
            Approximate mileage:                                                                                                $2,750.00                 $2,750.00
            Other information:                               ❑Check if this is community property (see
                                                                instructions)
            VIN: JS1VS55A752103064




    If you own or have more than one, list here:

     3.7 Make:                          Chevy                Who has an interest in the property? Check one.       Do not deduct secured claims or exemptions. Put the
                                        Captiva              ❑ Debtor 1 only                                       amount of any secured claims on Schedule D:
            Model:
                                                             ❑ Debtor 2 only                                       Creditors Who Have Claims Secured by Property.
                                        2014                 ✔ Debtor 1 and Debtor 2 only
                                                             ❑                                                    Current value of the       Current value of the
                                                             ❑ At least one of the debtors and another
            Year:
                                                                                                                  entire property?           portion you own?
            Approximate mileage:                                                                                                $8,200.00                 $8,200.00
            Other information:                               ❑Check if this is community property (see
                                                                instructions)
            VIN: 3GNAL4EKS555703




     3.1 Make:                          Dodge                Who has an interest in the property? Check one.       Do not deduct secured claims or exemptions. Put the
                                        Ram (Lease)          ❑ Debtor 1 only                                       amount of any secured claims on Schedule D:
            Model:
                                                             ❑ Debtor 2 only                                       Creditors Who Have Claims Secured by Property.
                                        2016                 ✔ Debtor 1 and Debtor 2 only
                                                             ❑                                                    Current value of the       Current value of the
                                                             ❑ At least one of the debtors and another
            Year:
                                        60,000                                                                    entire property?           portion you own?
            Approximate mileage:                                                                                                    $1.00                      $1.00
            Other information:                               ❑Check if this is community property (see
                                                                instructions)
            VIN: 1C6RR7PT9G8419329




Official Form 106A/B                                                             Schedule A/B: Property                                                   page 4
 Debtor 1              Diego
                                    Case 6:19-bk-05155-KSJ
                                          L             Ospina
                                                               Doc 74                         Filed 10/29/18           Page 5 of 25
 Debtor 2              Maria                  C                       Ospina-Arbelaez                                 Case number (if known) 6:18-bk-03304
                       First Name             Middle Name              Last Name



      3.2 Make:                        Harley               Who has an interest in the property? Check one.       Do not deduct secured claims or exemptions. Put the
                                       Davidson
                                                            ❑ Debtor 1 only                                       amount of any secured claims on Schedule D:
            Model:
                                       Softail              ❑ Debtor 2 only                                       Creditors Who Have Claims Secured by Property.
                                                            ✔ Debtor 1 and Debtor 2 only
                                                            ❑                                                    Current value of the        Current value of the
                                                            ❑ At least one of the debtors and another
            Year:                      2014
                                                                                                                 entire property?            portion you own?
            Approximate mileage:                                                                                               $8,250.00                  $8,250.00
                                                            ❑Check if this is community property (see
            Other information:                                 instructions)




      3.3 Make:                        Chevy                Who has an interest in the property? Check one.       Do not deduct secured claims or exemptions. Put the
                                       C10                  ❑ Debtor 1 only                                       amount of any secured claims on Schedule D:
            Model:
                                                            ❑ Debtor 2 only                                       Creditors Who Have Claims Secured by Property.
                                       1966                 ✔ Debtor 1 and Debtor 2 only
                                                            ❑                                                    Current value of the        Current value of the
                                                            ❑ At least one of the debtors and another
            Year:
                                                                                                                 entire property?            portion you own?
            Approximate mileage:                                                                                              $14,500.00                 $14,500.00
            Other information:                              ❑Check if this is community property (see
                                                               instructions)
            VIN: C1446A161647




      3.4 Make:                        Ford                 Who has an interest in the property? Check one.       Do not deduct secured claims or exemptions. Put the
                                       Cabriolet            ❑ Debtor 1 only                                       amount of any secured claims on Schedule D:
            Model:
                                                            ❑ Debtor 2 only                                       Creditors Who Have Claims Secured by Property.
                                       1936                 ❑ Debtor 1 and Debtor 2 only
            Year:
                                                            ✔ At least one of the debtors and another
                                                            ❑
                                                                                                                 Current value of the
                                                                                                                 entire property?
                                                                                                                                             Current value of the
                                                                                                                                             portion you own?
            Approximate mileage:                                                                                              $42,500.00                 $21,250.00
            Other information:                              ❑Check if this is community property (see
                                                               instructions)
            VIN: 3150965




      3.5 Make:                        Trailer              Who has an interest in the property? Check one.       Do not deduct secured claims or exemptions. Put the
                                                            ❑ Debtor 1 only                                       amount of any secured claims on Schedule D:
            Model:
                                                            ❑ Debtor 2 only                                       Creditors Who Have Claims Secured by Property.
                                       2008                 ✔ Debtor 1 and Debtor 2 only
                                                            ❑                                                    Current value of the        Current value of the
                                                            ❑ At least one of the debtors and another
            Year:
                                                                                                                 entire property?            portion you own?
            Approximate mileage:                                                                                               $2,250.00                  $2,250.00
            Other information:                              ❑Check if this is community property (see
                                                               instructions)




 4.    Watercraft, aircraft, motor homes, ATVs and other recreational vehicles, other vehicles, and accessories
       Examples: Boats, trailers, motors, personal watercraft, fishing vessels, snowmobiles, motorcycle accessories
       ✔ No
       ❑
       ❑ Yes


Official Form 106A/B                                                            Schedule A/B: Property                                                   page 5
 Debtor 1                   Diego
                                           Case 6:19-bk-05155-KSJ
                                                 L             Ospina
                                                                      Doc 74                                                 Filed 10/29/18                      Page 6 of 25
 Debtor 2                   Maria                         C                                Ospina-Arbelaez                                                    Case number (if known) 6:18-bk-03304
                            First Name                    Middle Name                       Last Name



 5.    Add the dollar value of the portion you own for all of your entries from Part 2, including any entries for pages
       you have attached for Part 2. Write that number here.........................................................................................................               ➜            $57,201.00




 Part 3: Describe Your Personal and Household Items

  Do you own or have any legal or equitable interest in any of the following items?                                                                                                  Current value of the
                                                                                                                                                                                     portion you own?
                                                                                                                                                                                     Do not deduct secured
                                                                                                                                                                                     claims or exemptions.

 6.    Household goods and furnishings
       Examples:       Major appliances, furniture, linens, china, kitchenware

       ❑ No
       ✔ Yes. Describe........
       ❑
                                               See Attached.
                                                                                                                                                                                                     $8,040.00


 7. Electronics
       Examples:       Televisions and radios; audio, video, stereo, and digital equipment; computers, printers, scanners; music collections;
                       electronic devices including cell phones, cameras, media players, games
       ✔ No
       ❑
       ❑ Yes. Describe........

 8.    Collectibles of value
       Examples:       Antiques and figurines; paintings, prints, or other artwork; books, pictures, or other art objects;
                       stamp, coin, or baseball card collections; other collections, memorabilia, collectibles
       ✔ No
       ❑
       ❑ Yes. Describe........

 9. Equipment for sports and hobbies
       Examples:       Sports, photographic, exercise, and other hobby equipment; bicycles, pool tables, golf clubs, skis; canoes and kayaks;
                       carpentry tools; musical instruments
       ✔ No
       ❑
       ❑ Yes. Describe........

 10.    Firearms
        Examples:        Pistols, rifles, shotguns, ammunition, and related equipment
        ✔ No
        ❑
        ❑ Yes. Describe........

 11.    Clothes
        Examples:        Everyday clothes, furs, leather coats, designer wear, shoes, accessories
        ✔ No
        ❑
        ❑ Yes. Describe........

 12.    Jewelry
        Examples:        Everyday jewelry, costume jewelry, engagement rings, wedding rings, heirloom jewelry, watches, gems, gold, silver
        ✔ No
        ❑
        ❑ Yes. Describe........



Official Form 106A/B                                                                                     Schedule A/B: Property                                                                  page 6
 Debtor 1                     Diego
                                                Case 6:19-bk-05155-KSJ
                                                      L             Ospina
                                                                           Doc 74                                                              Filed 10/29/18                         Page 7 of 25
 Debtor 2                     Maria                              C                                     Ospina-Arbelaez                                                             Case number (if known) 6:18-bk-03304
                              First Name                         Middle Name                            Last Name



 13.   Non-farm animals
       Examples:           Dogs, cats, birds, horses
       ✔ No
       ❑
       ❑ Yes. Describe........

 14.   Any other personal and household items you did not already list, including any health aids you did not list

       ✔ No
       ❑
       ❑ Yes. Describe........

 15.   Add the dollar value of all of your entries from Part 3, including any entries for pages you have attached
       for Part 3. Write that number here........................................................................................................................................➜                                    $8,040.00




 Part 4: Describe Your Financial Assets

  Do you own or have any legal or equitable interest in any of the following?                                                                                                                             Current value of the
                                                                                                                                                                                                          portion you own?
                                                                                                                                                                                                          Do not deduct secured
                                                                                                                                                                                                          claims or exemptions.


 16.   Cash
       Examples:           Money you have in your wallet, in your home, in a safe deposit box, and on hand when you file your petition
       ✔ No
       ❑
       ❑ Yes........................................................................................................................................................   Cash..............


 17.   Deposits of money
       Examples:           Checking, savings, or other financial accounts; certificates of deposit; shares in credit unions, brokerage houses, and other
                           similar institutions. If you have multiple accounts with the same institution, list each.

       ❑ No
       ✔ Yes..................
       ❑
                                                                                                         Institution name:



                                               17.1. Checking account:                                    Bank of America W 5115                                                                                           $598.01


                                               17.2. Checking account:                                    Bank of America 1205                                                                                            $1,736.88


                                               17.3. Savings account:


                                               17.4. Savings account:


                                               17.5. Certificates of deposit:


                                               17.6. Other financial account:


                                               17.7. Other financial account:




Official Form 106A/B                                                                                                    Schedule A/B: Property                                                                        page 7
 Debtor 1                 Diego
                                       Case 6:19-bk-05155-KSJ
                                             L             Ospina
                                                                  Doc 74                          Filed 10/29/18             Page 8 of 25
 Debtor 2                 Maria                   C                       Ospina-Arbelaez                                  Case number (if known) 6:18-bk-03304
                          First Name              Middle Name              Last Name



                                       17.8. Other financial account:


                                       17.9. Other financial account:


 18.   Bonds, mutual funds, or publicly traded stocks
       Examples:        Bond funds, investment accounts with brokerage firms, money market accounts
       ✔ No
       ❑
       ❑ Yes..................
 19.   Non-publicly traded stock and interests in incorporated and unincorporated businesses, including an interest in
       an LLC, partnership, and joint venture

       ❑ No
       ✔ Yes. Give specific
       ❑
            information about
            them...................

                                       Name of entity:                                                                     % of ownership:


                                       Doc's Choice LLC Holding Company for Business Bldg at 316                          100                %                unknown
                                       Groveland Street Orlando, FL 32804

 20.   Government and corporate bonds and other negotiable and non-negotiable instruments
       Negotiable instruments include personal checks, cashiers’ checks, promissory notes, and money orders.
       Non-negotiable instruments are those you cannot transfer to someone by signing or delivering them.
       ✔ No
       ❑
       ❑ Yes. Give specific
            information about
            them...................

 21.   Retirement or pension accounts
       Examples:        Interests in IRA, ERISA, Keogh, 401(k), 403(b), thrift savings accounts, or other pension or profit-sharing plans

       ❑ No
       ✔ Yes. List each account
       ❑
            separately.
                                       Type of account:           Institution name:

                                       401(k) or similar plan:     Dental Care Alliance 401k Plan- Voya W                                                         $3,331.80


                                       401(k) or similar plan:     Dental Care Alliance 401k Plan- Voya H                                                     $29,540.00

 22.   Security deposits and prepayments
       Your share of all unused deposits you have made so that you may continue service or use from a company
       Examples: Agreements with landlords, prepaid rent, public utilities (electric, gas, water), telecommunications companies, or
       others
       ✔ No
       ❑
       ❑ Yes.....................
 23.   Annuities (A contract for a periodic payment of money to you, either for life or for a number of years)

       ✔ No
       ❑
       ❑ Yes.....................
 24.   Interests in an education IRA, in an account in a qualified ABLE program, or under a qualified state tuition program.
       26 U.S.C. §§ 530(b)(1), 529A(b), and 529(b)(1).
       ✔ No
       ❑
       ❑ Yes.....................

Official Form 106A/B                                                                  Schedule A/B: Property                                                  page 8
 Debtor 1              Diego
                                    Case 6:19-bk-05155-KSJ
                                          L             Ospina
                                                               Doc 74                             Filed 10/29/18              Page 9 of 25
 Debtor 2              Maria                    C                       Ospina-Arbelaez                                     Case number (if known) 6:18-bk-03304
                       First Name               Middle Name              Last Name



                                    Institution name and description. Separately file the records of any interests. 11 U.S.C. § 521(c):

 25.   Trusts, equitable or future interests in property (other than anything listed in line 1), and rights or powers exercisable for your
       benefit

       ✔ No
       ❑
       ❑ Yes. Give specific
            information about them....


 26.   Patents, copyrights, trademarks, trade secrets, and other intellectual property
       Examples:     Internet domain names, websites, proceeds from royalties and licensing agreements
       ✔ No
       ❑
       ❑ Yes. Give specific
            information about them....


 27.   Licenses, franchises, and other general intangibles
       Examples:     Building permits, exclusive licenses, cooperative association holdings, liquor licenses,
                     professional licenses
       ✔ No
       ❑
       ❑ Yes. Give specific
            information about them....


Money or property owed to you?                                                                                                                       Current value of the
                                                                                                                                                     portion you own?
                                                                                                                                                     Do not deduct secured
                                                                                                                                                     claims or exemptions.


 28.   Tax refunds owed to you

       ✔ No
       ❑
       ❑ Yes.    Give specific information about                                                                              Federal:
                 them, including whether you
                 already filed the returns and the                                                                            State:
                 tax years.......................
                                                                                                                              Local:



 29.   Family support
       Examples:     Past due or lump sum alimony, spousal support, child support, maintenance, divorce settlement, property settlement

       ✔ No
       ❑
       ❑ Yes.    Give specific information..........
                                                                                                                              Alimony:

                                                                                                                              Maintenance:

                                                                                                                              Support:

                                                                                                                              Divorce settlement:

                                                                                                                              Property settlement:


 30.   Other amounts someone owes you
       Examples:     Unpaid wages, disability insurance payments, disability benefits, sick pay, vacation pay, workers’ compensation, Social
                     Security benefits; unpaid loans you made to someone else
       ✔ No
       ❑
       ❑ Yes.    Give specific information..........




Official Form 106A/B                                                               Schedule A/B: Property                                                       page 9
 Debtor 1                   Diego
                                          Case 6:19-bk-05155-KSJ
                                                L             Ospina
                                                                     Doc 74                                                   Filed 10/29/18                       Page 10 of 25
 Debtor 2                   Maria                         C                                 Ospina-Arbelaez                                                       Case number (if known) 6:18-bk-03304
                           First Name                      Middle Name                       Last Name



 31.   Interests in insurance policies
       Examples:         Health, disability, or life insurance; health savings account (HSA); credit, homeowner’s, or renter’s insurance
       ✔ No
       ❑
       ❑ Yes.       Name the insurance company
                                                                           Company name:                                                             Beneficiary:                       Surrender or refund value:
                    of each policy and list its value....

 32.   Any interest in property that is due you from someone who has died
       If you are the beneficiary of a living trust, expect proceeds from a life insurance policy, or are currently entitled to receive property
       because someone has died.
       ✔ No
       ❑
       ❑ Yes.       Give specific information..........




 33.   Claims against third parties, whether or not you have filed a lawsuit or made a demand for payment
       Examples:         Accidents, employment disputes, insurance claims, or rights to sue
       ✔ No
       ❑
       ❑ Yes.       Describe each claim................




 34.   Other contingent and unliquidated claims of every nature, including counterclaims of the debtor and rights
       to set off claims

       ✔ No
       ❑
       ❑ Yes.       Describe each claim................




 35.   Any financial assets you did not already list

       ✔ No
       ❑
       ❑ Yes.       Give specific information..........




 36.   Add the dollar value of all of your entries from Part 4, including any entries for pages you have attached
       for Part 4. Write that number here..................................................................................................................................➜                          $41,181.93



 Part 5: Describe Any Business-Related Property You Own or Have an Interest In. List any real estate in Part 1.

 37.   Do you own or have any legal or equitable interest in any business-related property?
       ❑No. Go to Part 6.
       ✔Yes. Go to line 38.
       ❑
                                                                                                                                                                                          Current value of the
                                                                                                                                                                                          portion you own?
                                                                                                                                                                                          Do not deduct secured
                                                                                                                                                                                          claims or exemptions.

 38.   Accounts receivable or commissions you already earned

       ✔ No
       ❑
       ❑ Yes. Describe........

 39.   Office equipment, furnishings, and supplies
       Examples:         Business-related computers, software, modems, printers, copiers, fax machines, rugs, telephones, desks, chairs, electronic devices

Official Form 106A/B                                                                                       Schedule A/B: Property                                                                     page 10
 Debtor 1                   Diego
                                          Case 6:19-bk-05155-KSJ
                                                L             Ospina
                                                                     Doc 74                                                   Filed 10/29/18                       Page 11 of 25
 Debtor 2                   Maria                         C                                 Ospina-Arbelaez                                                       Case number (if known) 6:18-bk-03304
                           First Name                      Middle Name                       Last Name



       ✔ No
       ❑
       ❑ Yes. Describe........

 40.   Machinery, fixtures, equipment, supplies you use in business, and tools of your trade

       ❑ No
       ✔ Yes. Describe........
       ❑
                                                2002 NewTom Dental Volumetric Tomograph, model no: QR-DVT-9000, s/n: NT011147 and table
                                                (machine not properly stored)                                                                                                                            $7,500.00


 41.   Inventory

       ✔ No
       ❑
       ❑ Yes. Describe........

 42.   Interests in partnerships or joint ventures

       ✔ No
       ❑
       ❑ Yes. Describe........
 43.   Customer lists, mailing lists, or other compilations
       ✔ No
       ❑
       ❑ Yes. Do your lists include personally identifiable information (as defined in 11 U.S.C. § 101(41A))?
               ✔ No
               ❑
               ❑ Yes. Describe........

 44.   Any business-related property you did not already list

       ❑ No
       ✔ Yes. Give specific
       ❑
            information.........


                                            Designer Smiles Dental, PLLC                                                                                                                              unknown


 45.   Add the dollar value of all of your entries from Part 5, including any entries for pages you have attached
       for Part 5. Write that number here.................................................................................................................................➜                           $7,500.00



 Part 6: Describe Any Farm- and Commercial Fishing-Related Property You Own or Have an Interest In.
         If you own or have an interest in farmland, list it in Part 1.

 46.   Do you own or have any legal or equitable interest in any farm- or commercial fishing-related property?
       ❑No. Go to Part 7.
       ✔Yes. Go to line 47.
       ❑
                                                                                                                                                                                          Current value of the
                                                                                                                                                                                          portion you own?
                                                                                                                                                                                          Do not deduct secured
                                                                                                                                                                                          claims or exemptions.

 47.   Farm animals
       Examples:         Livestock, poultry, farm-raised fish
       ✔ No
       ❑
       ❑ Yes.........................




Official Form 106A/B                                                                                       Schedule A/B: Property                                                                   page 11
 Debtor 1                    Diego
                                           Case 6:19-bk-05155-KSJ
                                                 L             Ospina
                                                                      Doc 74                                                        Filed 10/29/18                         Page 12 of 25
 Debtor 2                    Maria                           C                                   Ospina-Arbelaez                                                         Case number (if known) 6:18-bk-03304
                            First Name                       Middle Name                          Last Name



 48.   Crops—either growing or harvested

       ✔ No
       ❑
       ❑ Yes. Give specific
            information.............


 49.   Farm and fishing equipment, implements, machinery, fixtures, and tools of trade

       ❑ No
       ✔ Yes..........................
       ❑                                          See Attached.
                                                                                                                                                                                                                $6,750.00


 50.   Farm and fishing supplies, chemicals, and feed

       ✔ No
       ❑
       ❑ Yes..........................


 51.   Any farm- and commercial fishing-related property you did not already list

       ✔ No
       ❑
       ❑ Yes. Give specific
            information.............



 52.   Add the dollar value of all of your entries from Part 6, including any entries for pages you have attached
       for Part 6. Write that number here...................................................................................................................................➜                               $6,750.00



 Part 7: Describe All Property You Own or Have an Interest in That You Did Not List Above


 53.   Do you have other property of any kind you did not already list?
       Examples:          Season tickets, country club membership
       ✔ No
       ❑
       ❑ Yes. Give specific
            information.............




 54.   Add the dollar value of all of your entries from Part 7. Write that number here.....................................................➜                                                                       $0.00



 Part 8: List the Totals of Each Part of this Form

 55.   Part 1: Total real estate, line 2..........................................................................................................................................➜                      $1,229,821.00


 56.   Part 2: Total vehicles, line 5                                                                                        $57,201.00


 57.   Part 3: Total personal and household items, line 15                                                                     $8,040.00


 58.   Part 4: Total financial assets, line 36                                                                               $41,181.93


 59.   Part 5: Total business-related property, line 45                                                                        $7,500.00


 60.   Part 6: Total farm- and fishing-related property, line 52                                                               $6,750.00



Official Form 106A/B                                                                                            Schedule A/B: Property                                                                     page 12
 Debtor 1                 Diego
                                        Case 6:19-bk-05155-KSJ
                                              L             Ospina
                                                                   Doc 74                                              Filed 10/29/18                     Page 13 of 25
 Debtor 2                 Maria                        C                               Ospina-Arbelaez                                                   Case number (if known) 6:18-bk-03304
                          First Name                    Middle Name                     Last Name



 61.   Part 7: Total other property not listed, line 54                                      +                          $0.00


 62.   Total personal property. Add lines 56 through 61..............                                          $120,672.93            Copy personal property total➜       +            $120,672.93




 63.   Total of all property on Schedule A/B. Add line 55 + line 62.................................................................................................                    $1,350,493.93




Official Form 106A/B                                                                                 Schedule A/B: Property                                                                page 13
                                Case 6:19-bk-05155-KSJ                Doc 74           Filed 10/29/18    Page 14 of 25
 Debtor 1              Diego            L                     Ospina
 Debtor 2              Maria            C                     Ospina-Arbelaez                           Case number (if known) 6:18-bk-03304
                       First Name       Middle Name           Last Name



                                                      SCHEDULE A/B: PROPERTY
                                                                 Continuation Page

 6.   Household goods and furnishings
      Household Goods & Furnishings located at 205 Robin Lee Rd (See appraisal report for breakdown)                                           $2,325.00
      Household Goods & Furnishings at 539 Tabatha Dr (see appraisal report for breakdown)                                                     $5,715.00

 17. Deposits of money
      Checking account:               Bank of America 5144                                                                                     $5,953.65
      Checking account:               Bank of America 4703                                                                                      ($12.00)
      Checking account:               Wells Fargo Designer Smiles PA 7943                                                                       ($14.00)
      Checking account:               Wells Fargo- CJR Holdings, LLC 8410                                                                        $22.00
      Checking account:               Wells Fargo- C&C Corporate Holding Group Inc 6344                                                          $25.59

 49. Farm and fishing equipment, implements, machinery, fixtures, and tools of trade
      Kawasaki Mule 600 side x side                                                                                                            $4,500.00
      Gravely 250Z zero turn mower                                                                                                             $2,250.00




Official Form 106A/B                                                   Schedule A/B: Property
                                     Case 6:19-bk-05155-KSJ                         Doc 74           Filed 10/29/18         Page 15 of 25
 Fill in this information to identify your case:

  Debtor 1                       Diego                   L                  Ospina
                                 First Name          Middle Name           Last Name

  Debtor 2                       Maria                   C                  Ospina-Arbelaez
  (Spouse, if filing)            First Name          Middle Name           Last Name

  United States Bankruptcy Court for the:                              Middle District of Florida

  Case number                            6:18-bk-03304                                                                                       ✔
                                                                                                                                             ❑   Check if this is an
  (if known)                                                                                                                                     amended filing


Official Form 106D
Schedule D: Creditors Who Have Claims Secured by Property                                                                                                                 12/15
Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct information. If more space is
needed, copy the Additional Page, fill it out, number the entries, and attach it to this form. On the top of any additional pages, write your name and case number (if
known).
1. Do any creditors have claims secured by your property?
   ❑No. Check this box and submit this form to the court with your other schedules. You have nothing else to report on this form.
   ✔Yes. Fill in all of the information below.
   ❑
 Part 1: List All Secured Claims

 2. List all secured claims. If a creditor has more than one secured claim, list the creditor separately for each     Column A                Column B              Column C
    claim. If more than one creditor has a particular claim, list the other creditors in Part 2. As much as possible, Amount of claim         Value of              Unsecured
    list the claims in alphabetical order according to the creditor’s name.                                           Do not deduct the       collateral that       portion
                                                                                                                      value of collateral.    supports this         If any
                                                                                                                                              claim
2.1 Chrysler Financial/TD Auto Finance                       Describe the property that secures the claim:                       $48,258.75                $1.00       $48,257.75
     Creditor's Name
                                                              2016 Dodge Ram (Lease)
      Po Box 9223
     Number             Street
      Farmington Hills, MI 48333                             As of the date you file, the claim is: Check all that apply.
     City                             State    ZIP Code      ❑Contigent
     Who owes the debt? Check one.                           ❑Unlquidated
     ✔ Debtor 1 only
     ❑                                                       ❑Disputed
     ❑Debtor 2 only                                          Nature of lien. Check all that apply.
     ❑Debtor 1 and Debtor 2 only                             ❑An agreement you made (such as mortgage or
     ❑At least one of the debtors and another                   secured car loan)
     ❑Check if this claim relates to a                       ❑Statutory lien (such as tax lien, mechanic's lien)
         community debt
                                                             ❑Judgment lien from a lawsuit
     Date debt was incurred                                  ✔Other (including a right to offset)
                                                             ❑
     Dec 01, 2005                                               Lease

                                                             Last 4 digits of account number 4         2    4    7

      Add the dollar value of your entries in Column A on this page. Write that number here:                                   $48,258.75




Official Form 106D                                           Schedule D: Creditors Who Have Claims Secured by Property                                             page 1 of 8
 Debtor 1              Diego
                                Case 6:19-bk-05155-KSJ
                                      L             Ospina
                                                           Doc 74                              Filed 10/29/18            Page 16 of 25
 Debtor 2              Maria                 C                      Ospina-Arbelaez                                     Case number (if known) 6:18-bk-03304
                       First Name            Middle Name             Last Name


                                                                                                                      Column A               Column B              Column C
              Additional Page                                                                                         Amount of claim        Value of              Unsecured
  Part 1:
              After listing any entries on this page, number them beginning                                           Do not deduct the      collateral that       portion
              with 2.3, followed by 2.4, and so forth.                                                                value of collateral.   supports this         If any
                                                                                                                                             claim


 2.2 DC & EK Holdings, LLC                             Describe the property that secures the claim:                           $374,500.00         $520,000.00               $0.00
     Creditor's Name
                                                        316 Groveland St Orlando, FL 32804
     PO Box 940867
     Number          Street
     Maitland, FL 32794                                As of the date you file, the claim is: Check all that apply.
     City                           State   ZIP Code   ✔ Contigent
                                                       ❑
     Who owes the debt? Check one.                     ✔ Unlquidated
                                                       ❑
     ❑Debtor 1 only                                    ✔ Disputed
                                                       ❑
     ❑Debtor 2 only                                    Nature of lien. Check all that apply.
     ✔ Debtor 1 and Debtor 2 only
     ❑                                                 ❑An agreement you made (such as mortgage or
     ❑At least one of the debtors and another              secured car loan)
     ❑Check if this claim relates to a                 ❑Statutory lien (such as tax lien, mechanic's lien)
        community debt
                                                       ❑Judgment lien from a lawsuit
     Date debt was incurred                            ❑Other (including a right to offset)
                                                       Last 4 digits of account number



 2.3 Everbank Commercial Finance, Inc.                 Describe the property that secures the claim:                               unknown            $7,500.00              $0.00
     Creditor's Name
                                                        2002 NewTom Dental Volumetric Tomograph, model no:
     10 Waterview Blvd                                  QR-DVT-9000, s/n: NT011147 and table (machine not
     Number          Street                             properly stored)
     Parsippany, NJ 07054                              As of the date you file, the claim is: Check all that apply.
                                                       ✔ Contigent
     City                           State   ZIP Code
     Who owes the debt? Check one.
                                                       ❑
     ❑Debtor 1 only                                    ✔ Unlquidated
                                                       ❑
     ❑Debtor 2 only                                    ✔ Disputed
                                                       ❑
     ❑Debtor 1 and Debtor 2 only                       Nature of lien. Check all that apply.
     ✔At least one of the debtors and another
     ❑                                                 ❑An agreement you made (such as mortgage or
     ❑Check if this claim relates to a                     secured car loan)
        community debt                                 ❑Statutory lien (such as tax lien, mechanic's lien)
     Date debt was incurred
                                                       ❑Judgment lien from a lawsuit
                                                       ❑Other (including a right to offset)
                                                       Last 4 digits of account number



      Add the dollar value of your entries in Column A on this page. Write that number here:                                 $374,500.00




Official Form 106D                            Additional Page of Schedule D: Creditors Who Have Claims Secured by Property                                     page 2 of 8
 Debtor 1              Diego
                                  Case 6:19-bk-05155-KSJ
                                        L             Ospina
                                                             Doc 74                            Filed 10/29/18            Page 17 of 25
 Debtor 2              Maria                 C                      Ospina-Arbelaez                                     Case number (if known) 6:18-bk-03304
                       First Name            Middle Name             Last Name


                                                                                                                      Column A                Column B              Column C
              Additional Page                                                                                         Amount of claim         Value of              Unsecured
  Part 1:
              After listing any entries on this page, number them beginning                                           Do not deduct the       collateral that       portion
              with 2.3, followed by 2.4, and so forth.                                                                value of collateral.    supports this         If any
                                                                                                                                              claim


 2.4 Harbin, Billy & Sophia                            Describe the property that secures the claim:                           $350,683.25          $480,000.00               $0.00
     Creditor's Name
                                                        539 Tabatha Dr Osteen, FL 32764
     6728 Sylvan Woods Dr
     Number          Street
     Sanford, FL 32771                                 As of the date you file, the claim is: Check all that apply.
     City                           State   ZIP Code   ❑Contigent
     Who owes the debt? Check one.                     ❑Unlquidated
     ❑Debtor 1 only                                    ❑Disputed
     ❑Debtor 2 only                                    Nature of lien. Check all that apply.
     ✔ Debtor 1 and Debtor 2 only
     ❑                                                 ❑An agreement you made (such as mortgage or
     ❑At least one of the debtors and another              secured car loan)
     ❑Check if this claim relates to a                 ❑Statutory lien (such as tax lien, mechanic's lien)
        community debt
                                                       ❑Judgment lien from a lawsuit
     Date debt was incurred                            ❑Other (including a right to offset)
                                                       Last 4 digits of account number



 2.5 Indian Lakes Estates, Inc.                        Describe the property that secures the claim:                              $1,556.01            $4,000.00        $1,556.01
     Creditor's Name
                                                        0 Tropicana Dr Indian Lake Estates, FL 33855
     Po Box 7395
     Number          Street
      Indian Lk Est, FL 33855-7395                     As of the date you file, the claim is: Check all that apply.
     City                           State   ZIP Code   ❑Contigent
     Who owes the debt? Check one.                     ❑Unlquidated
     ❑Debtor 1 only                                    ❑Disputed
     ❑Debtor 2 only                                    Nature of lien. Check all that apply.
     ✔ Debtor 1 and Debtor 2 only
     ❑                                                 ❑An agreement you made (such as mortgage or
     ❑At least one of the debtors and another              secured car loan)
     ❑Check if this claim relates to a                 ❑Statutory lien (such as tax lien, mechanic's lien)
        community debt
                                                       ❑Judgment lien from a lawsuit
     Date debt was incurred                            ❑Other (including a right to offset)
                                                       Last 4 digits of account number



      Add the dollar value of your entries in Column A on this page. Write that number here:                                 $352,239.26




Official Form 106D                            Additional Page of Schedule D: Creditors Who Have Claims Secured by Property                                      page 3 of 8
 Debtor 1              Diego
                                Case 6:19-bk-05155-KSJ
                                      L             Ospina
                                                           Doc 74                              Filed 10/29/18            Page 18 of 25
 Debtor 2              Maria                 C                      Ospina-Arbelaez                                     Case number (if known) 6:18-bk-03304
                       First Name            Middle Name             Last Name


                                                                                                                      Column A                Column B              Column C
              Additional Page                                                                                         Amount of claim         Value of              Unsecured
  Part 1:
              After listing any entries on this page, number them beginning                                           Do not deduct the       collateral that       portion
              with 2.3, followed by 2.4, and so forth.                                                                value of collateral.    supports this         If any
                                                                                                                                              claim


 2.6 Newport Miami Beach Condo Assoc                   Describe the property that secures the claim:                              $3,109.85                $0.00        $3,109.85
     Creditor's Name
                                                        Miami Beach, FL
     16701 Collins Ave # 100
     Number          Street
     Sunny Isl Bch, FL 33160-4201                      As of the date you file, the claim is: Check all that apply.
     City                           State   ZIP Code   ❑Contigent
     Who owes the debt? Check one.                     ❑Unlquidated
     ❑Debtor 1 only                                    ❑Disputed
     ❑Debtor 2 only                                    Nature of lien. Check all that apply.
     ✔ Debtor 1 and Debtor 2 only
     ❑                                                 ❑An agreement you made (such as mortgage or
     ❑At least one of the debtors and another              secured car loan)
     ❑Check if this claim relates to a                 ❑Statutory lien (such as tax lien, mechanic's lien)
        community debt
                                                       ❑Judgment lien from a lawsuit
     Date debt was incurred                            ❑Other (including a right to offset)
                                                       Last 4 digits of account number



 2.7 OneMain Financial                                 Describe the property that secures the claim:                              $7,859.00            $8,250.00              $0.00
     Creditor's Name
                                                        2014 Harley Davidson Softail
     Po Box 1010
     Number          Street
     Evansville, IN 47706                              As of the date you file, the claim is: Check all that apply.
     City                           State   ZIP Code   ❑Contigent
     Who owes the debt? Check one.                     ❑Unlquidated
     ❑Debtor 1 only                                    ❑Disputed
     ❑Debtor 2 only                                    Nature of lien. Check all that apply.
     ✔ Debtor 1 and Debtor 2 only
     ❑                                                 ❑An agreement you made (such as mortgage or
     ❑At least one of the debtors and another              secured car loan)
     ❑Check if this claim relates to a                 ❑Statutory lien (such as tax lien, mechanic's lien)
        community debt
                                                       ❑Judgment lien from a lawsuit
     Date debt was incurred                            ❑Other (including a right to offset)
     Feb 01, 2017
                                                       Last 4 digits of account number 7         3    7    8



      Add the dollar value of your entries in Column A on this page. Write that number here:                                   $10,968.85




Official Form 106D                            Additional Page of Schedule D: Creditors Who Have Claims Secured by Property                                      page 4 of 8
 Debtor 1              Diego
                                 Case 6:19-bk-05155-KSJ
                                       L             Ospina
                                                            Doc 74                             Filed 10/29/18            Page 19 of 25
 Debtor 2              Maria                 C                      Ospina-Arbelaez                                     Case number (if known) 6:18-bk-03304
                       First Name            Middle Name             Last Name


                                                                                                                      Column A                Column B              Column C
              Additional Page                                                                                         Amount of claim         Value of              Unsecured
  Part 1:
              After listing any entries on this page, number them beginning                                           Do not deduct the       collateral that       portion
              with 2.3, followed by 2.4, and so forth.                                                                value of collateral.    supports this         If any
                                                                                                                                              claim


 2.8 Palace Elite                                      Describe the property that secures the claim:                              $5,726.90                $0.00        $5,726.90
     Creditor's Name
                                                        Cancun
     Controladora IHC, SA de CV
     PO Box 35444
     Number          Street
                                                       As of the date you file, the claim is: Check all that apply.

     Las Vegas, NV 89133                               ❑Contigent
     City                           State   ZIP Code   ❑Unlquidated
     Who owes the debt? Check one.                     ❑Disputed
     ❑Debtor 1 only                                    Nature of lien. Check all that apply.
     ❑Debtor 2 only                                    ❑An agreement you made (such as mortgage or
     ✔ Debtor 1 and Debtor 2 only
     ❑                                                     secured car loan)
     ❑At least one of the debtors and another          ❑Statutory lien (such as tax lien, mechanic's lien)
     ❑Check if this claim relates to a                 ❑Judgment lien from a lawsuit
        community debt
                                                       ❑Other (including a right to offset)
     Date debt was incurred
                                                       Last 4 digits of account number




 2.9 Polk County Tax Collector                         Describe the property that secures the claim:                                 $79.97                $0.00              $79.97
     Creditor's Name
     Joe G Tedder
     PO Box 1189
     Number          Street
                                                       As of the date you file, the claim is: Check all that apply.

     Bartow, FL 33831                                  ❑Contigent
     City                           State   ZIP Code   ❑Unlquidated
     Who owes the debt? Check one.                     ❑Disputed
     ❑Debtor 1 only                                    Nature of lien. Check all that apply.
     ❑Debtor 2 only                                    ❑An agreement you made (such as mortgage or
     ✔ Debtor 1 and Debtor 2 only
     ❑                                                     secured car loan)
     ❑At least one of the debtors and another          ❑Statutory lien (such as tax lien, mechanic's lien)
     ❑Check if this claim relates to a                 ❑Judgment lien from a lawsuit
        community debt
                                                       ❑Other (including a right to offset)
     Date debt was incurred
                                                       Last 4 digits of account number




      Add the dollar value of your entries in Column A on this page. Write that number here:                                    $5,806.87




Official Form 106D                            Additional Page of Schedule D: Creditors Who Have Claims Secured by Property                                      page 5 of 8
 Debtor 1               Diego
                                Case 6:19-bk-05155-KSJ
                                      L             Ospina
                                                           Doc 74                            Filed 10/29/18            Page 20 of 25
 Debtor 2               Maria             C                       Ospina-Arbelaez                                     Case number (if known) 6:18-bk-03304
                     First Name            Middle Name             Last Name


                                                                                                                    Column A               Column B              Column C
               Additional Page                                                                                      Amount of claim        Value of              Unsecured
  Part 1:
               After listing any entries on this page, number them beginning                                        Do not deduct the      collateral that       portion
               with 2.3, followed by 2.4, and so forth.                                                             value of collateral.   supports this         If any
                                                                                                                                           claim


2.10 Santander Consumer USA                          Describe the property that secures the claim:                            $12,000.00           $8,200.00         $3,800.00
      Creditor's Name
                                                      2014 Chevy Captiva
      Po Box 961275
      Number         Street
      Fort Worth, TX 76161                           As of the date you file, the claim is: Check all that apply.
      City                        State   ZIP Code   ❑Contigent
      Who owes the debt? Check one.                  ❑Unlquidated
      ❑Debtor 1 only                                 ❑Disputed
      ❑Debtor 2 only                                 Nature of lien. Check all that apply.
      ✔ Debtor 1 and Debtor 2 only
      ❑                                              ❑An agreement you made (such as mortgage or
      ❑At least one of the debtors and another           secured car loan)
      ❑Check if this claim relates to a              ❑Statutory lien (such as tax lien, mechanic's lien)
         community debt
                                                     ❑Judgment lien from a lawsuit
      Date debt was incurred                         ❑Other (including a right to offset)
      Sep 01, 2016
                                                     Last 4 digits of account number 1         0    0    0




 2.11 Wells Fargo Bank, NA                           Describe the property that secures the claim:                            $13,982.96         $225,821.00        $13,982.96
      Creditor's Name
                                                      205 Robin Lee Road Oviedo, FL 32765
      MAC N9777-112
      PO Box 5169
      Number         Street
                                                     As of the date you file, the claim is: Check all that apply.

      Sioux Falls, SD 57117                          ❑Contigent
      City                        State   ZIP Code   ❑Unlquidated
      Who owes the debt? Check one.                  ❑Disputed
      ✔ Debtor 1 only
      ❑                                              Nature of lien. Check all that apply.
      ❑Debtor 2 only                                 ❑An agreement you made (such as mortgage or
      ❑Debtor 1 and Debtor 2 only                        secured car loan)
      ❑At least one of the debtors and another       ❑Statutory lien (such as tax lien, mechanic's lien)
      ❑Check if this claim relates to a              ❑Judgment lien from a lawsuit
         community debt
                                                     ❑Other (including a right to offset)
      Date debt was incurred
                                                     Last 4 digits of account number 1         9    9    8




      Add the dollar value of your entries in Column A on this page. Write that number here:                                 $25,982.96




Official Form 106D                         Additional Page of Schedule D: Creditors Who Have Claims Secured by Property                                      page 6 of 8
 Debtor 1               Diego
                                Case 6:19-bk-05155-KSJ
                                      L             Ospina
                                                           Doc 74                             Filed 10/29/18            Page 21 of 25
 Debtor 2               Maria             C                        Ospina-Arbelaez                                     Case number (if known) 6:18-bk-03304
                     First Name            Middle Name              Last Name


                                                                                                                     Column A               Column B              Column C
               Additional Page                                                                                       Amount of claim        Value of              Unsecured
  Part 1:
               After listing any entries on this page, number them beginning                                         Do not deduct the      collateral that       portion
               with 2.3, followed by 2.4, and so forth.                                                              value of collateral.   supports this         If any
                                                                                                                                            claim


2.12 Wells Fargo Home Mor                             Describe the property that secures the claim:                           $319,238.00         $225,821.00        $93,417.00
      Creditor's Name
                                                       205 Robin Lee Road Oviedo, FL 32765
      8480 Stagecoach Cir
      Number         Street
      Frederick, MD 21701                             As of the date you file, the claim is: Check all that apply.
      City                        State   ZIP Code    ❑Contigent
      Who owes the debt? Check one.                   ❑Unlquidated
      ✔ Debtor 1 only
      ❑                                               ✔ Disputed
                                                      ❑
      ❑Debtor 2 only                                  Nature of lien. Check all that apply.
      ❑Debtor 1 and Debtor 2 only                     ❑An agreement you made (such as mortgage or
      ❑At least one of the debtors and another           secured car loan)
      ❑Check if this claim relates to a               ❑Statutory lien (such as tax lien, mechanic's lien)
         community debt
                                                      ❑Judgment lien from a lawsuit
      Date debt was incurred                          ❑Other (including a right to offset)
      Nov 01, 2005
                                                      Last 4 digits of account number 7         6    7    6



      Add the dollar value of your entries in Column A on this page. Write that number here:                                $319,238.00
      If this is the last page of your form, add the dollar value totals from all pages. Write that number                $1,136,994.69
      here:




Official Form 106D                         Additional Page of Schedule D: Creditors Who Have Claims Secured by Property                                       page 7 of 8
 Debtor 1            Diego
                               Case 6:19-bk-05155-KSJ
                                     L             Ospina
                                                          Doc 74                            Filed 10/29/18            Page 22 of 25
 Debtor 2            Maria                 C                        Ospina-Arbelaez                                  Case number (if known) 6:18-bk-03304
                     First Name             Middle Name             Last Name



 Part 2: List Others to Be Notified for a Debt That You Already Listed

 Use this page only if you have others to be notified about your bankruptcy for a debt that you already listed in Part 1. For example, if a collection agency is trying
 to collect from you for a debt you owe to someone else, list the creditor in Part 1, and then list the collection agency here. Similarly, if you have more than one
 creditor for any of the debts that you listed in Part 1, list the additional creditors here. If you do not have additional persons to be notified for any debts in Part 1,
 do not fill out or submit this page.

    1                                                                                        On which line in Part 1 did you enter the creditor?     3
        Eric B Zweibel, PA
        Name
                                                                                             Last 4 digits of account number
        8751 W Broward Blvd Ste 100
        Number       Street



        Plantation, FL 33324-2630
        City                                                State         ZIP Code




Official Form 106D                               Part 2 of Schedule D: Creditors Who Have Claims Secured by Property                                      page 8 of 8
                                          Case 6:19-bk-05155-KSJ                                       Doc 74               Filed 10/29/18                       Page 23 of 25
 Fill in this information to identify your case:

  Debtor 1                         Diego                          L                          Ospina
                                  First Name                    Middle Name                 Last Name

  Debtor 2                         Maria                          C                          Ospina-Arbelaez
  (Spouse, if filing)             First Name                    Middle Name                 Last Name

  United States Bankruptcy Court for the:                                             Middle District of Florida

  Case number                               6:18-bk-03304                                                                                                                           ✔
                                                                                                                                                                                    ❑      Check if this is an
  (if known)                                                                                                                                                                               amended filing


Official Form 106Sum
Summary of Your Assets and Liabilities and Certain Statistical
Information                                                                                                                                                                                                         12/15
Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct information. Fill out all of your
schedules first; then complete the information on this form. If you are filing amended schedules after you file your original forms, you must fill out a new Summary
and check the box at the top of this page.


 Part 1: Summarize Your Assets


                                                                                                                                                                                            Your assets
                                                                                                                                                                                            Value of what you own

 1. Schedule A/B: Property (Official Form 106A/B)
    1a. Copy line 55, Total real estate, from Schedule A/B...........................................................................................................                                     $1,229,821.00


    1b. Copy line 62, Total personal property, from Schedule A/B................................................................................................                                            $120,672.93


    1c. Copy line 63, Total of all property on Schedule A/B...........................................................................................................                                    $1,350,493.93



 Part 2: Summarize Your Liabilities



                                                                                                                                                                                            Your liabilities
                                                                                                                                                                                            Amount you owe

 2. Schedule D: Creditors Who Have Claims Secured by Property (Official Form 106D)
    2a. Copy the total you listed in Column A, Amount of claim, at the bottom of the last page of Part 1 of Schedule D.......                                                                             $1,136,994.69

 3. Schedule E/F: Creditors Who Have Unsecured Claims (Official Form 106E/F)
                                                                                                                                                                                                                   $0.00
    3a. Copy the total claims from Part 1 (priority unsecured claims) from line 6e of Schedule E/F......................................

    3b. Copy the total claims from Part 2 (nonpriority unsecured claims) from line 6j of Schedule E/F.................................                                                       +              $239,514.66


                                                                                                                                                                  Your total liabilities                  $1,376,509.35

 Part 3: Summarize Your Income and Expenses

 4. Schedule I: Your Income (Official Form 106I)
    Copy your combined monthly income from line 12 of Schedule I..........................................................................................                                                     $31,400.68


 5. Schedule J: Your Expenses (Official Form 106J)
    Copy your monthly expenses from line 22c of Schedule J..................................................................................                                                                   $10,774.06




Official Form 106Sum                                                    Summary of Your Assets and Liabilities and Certain Statistical Information                                                               page 1 of 2
                                 Case 6:19-bk-05155-KSJ                        Doc 74          Filed 10/29/18              Page 24 of 25
 Debtor 1             Diego                  L                        Ospina
 Debtor 2             Maria                  C                        Ospina-Arbelaez                                     Case number (if known) 6:18-bk-03304
                      First Name             Middle Name               Last Name



 Part 4: Answer These Questions for Administrative and Statistical Records



6. Are you filing for bankruptcy under Chapters 7, 11, or 13?
   ❑    No. You have nothing to report on this part of the form. Check this box and submit this form to the court with your other schedules.
   ✔
   ❑    Yes



7. What kind of debt do you have?
   ✔
   ❑    Your debts are primarily consumer debts. Consumer debts are those “incurred by an individual primarily for a personal,
        family, or household purpose.” 11 U.S.C. § 101(8). Fill out lines 8-9g for statistical purposes. 28 U.S.C. § 159.

   ❑    Your debts are not primarily consumer debts. You have nothing to report on this part of the form. Check this box and submit
        this form to the court with your other schedules.



8. From the Statement of Your Current Monthly Income: Copy your total current monthly income from Official
   Form 122A-1 Line 11; OR, Form 122B Line 11; OR, Form 122C-1 Line 14.                                                                                          $43,457.29




9. Copy the following special categories of claims from Part 4, line 6 of Schedule E/F:


                                                                                                                       Total claim

       From Part 4 on Schedule E/F, copy the following:


    9a. Domestic support obligations (Copy line 6a.)                                                                                      $0.00



    9b. Taxes and certain other debts you owe the government. (Copy line 6b.)                                                             $0.00



    9c. Claims for death or personal injury while you were intoxicated. (Copy line 6c.)                                                   $0.00



    9d. Student loans. (Copy line 6f.)                                                                                                    $0.00



    9e.Obligations arising out of a separation agreement or divorce that you did not report as priority                                   $0.00
       claims. (Copy line 6g.)



    9f. Debts to pension or profit-sharing plans, and other similar debts. (Copy line 6h.)                         +                     $0.00



    9g. Total. Add lines 9a through 9f.                                                                                                  $0.00




Official Form 106Sum                                   Summary of Your Assets and Liabilities and Certain Statistical Information                                    page 2 of 2
                                  Case 6:19-bk-05155-KSJ                    Doc 74            Filed 10/29/18          Page 25 of 25
 Fill in this information to identify your case:

  Debtor 1                   Diego                   L               Ospina
                             First Name            Middle Name       Last Name

  Debtor 2                   Maria                   C               Ospina-Arbelaez
  (Spouse, if filing)        First Name            Middle Name       Last Name

  United States Bankruptcy Court for the:                        Middle District of Florida

  Case number                        6:18-bk-03304                                                                                      ✔
                                                                                                                                        ❑    Check if this is an
  (if known)                                                                                                                                 amended filing


Official Form 106Dec
Declaration About an Individual Debtor's Schedules                                                                                                                 12/15
If two married people are filing together, both are equally responsible for supplying correct information.

You must file this form whenever you file bankruptcy schedules or amended schedules. Making a false statement, concealing property, or obtaining money or
property by fraud in connection with a bankruptcy case can result in fines up to $250,000, or imprisonment for up to 20
years, or both. 18 U.S.C. §§ 152, 1341, 1519, and 3571.



               Sign Below



   Did you pay or agree to pay someone who is NOT an attorney to help you fill out bankruptcy forms?

   ✔ No
   ❑
   ❑Yes. Name of person                                                               . Attach Bankruptcy Petition Preparer's Notice, Declaration, and Signature
                                                                                        (Official Form 119).




   Under penalty of perjury, I declare that I have read the summary and schedules filed with this declaraion and that they are true and correct.




   ✘ /s/ Diego L Ospina                                                 ✘ /s/ Maria C Ospina-Arbelaez
        Diego L Ospina, Debtor 1, Debtor 1                                  Maria C Ospina-Arbelaez, Debtor 2


        Date 10/22/2018                                                     Date 10/22/2018
                MM/ DD/ YYYY                                                       MM/ DD/ YYYY




Official Form 106Dec                                         Declaration About an Individual Debtor's Schedules
